DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney Justin Brask on August 9, 2021.

The application has been amended as follows: 

Claim 24, line 1, “claim 24” has been changed to read -- claim 23 --.

Allowable Subject Matter
Claims 1-25 are allowed. The following is an examiner’s statement of reasons for allowance: 
Shafai et al. (US 7,050,004) and Channabasappa (US 7,636,063) are considered as the closest prior art to the claimed invention. Shafai (Figs. 1-2) discloses an antenna element, in the form of a microstrip patch antenna element 11, formed upon the surface of a multilayer printed circuit board 12 having an uppermost dielectric layer 13, a lowermost dielectric layer 14, and a middle dielectric layer 15. A microstrip feed line 16, also formed upon the substrate of layer 13, couples to the antenna element 11 to a transmitter/receiver 26 which communicates RF signals to/from the antenna element 11 (col. 2, lines 43-62). Channabasappa (Figs. 3-5) discloses a patch antenna 300 having a cavity underneath the driver patch, so that the electromagnetic volume of the antenna is expanded without increasing the overall area of the antenna. The patch antenna 300 comprises a base layer 390  having a cavity 350, a ground plane 330 located on the base layer, and having an opening over at least a portion of the cavity, a substrate located on the ground plane, and a driver patch 310 located on the substrate (Abstract; and col. 3, lines 58-67). 

	Regarding claims 1-10, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as 

Regarding claims 11-22, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “a feed port in a second substrate, the feed port having a first patch and a second patch, wherein the first patch is on a top surface of the second substrate, and the second patch is on a bottom surface of the second substrate; and a composite layer between the first substrate and the second substrate” is not found in the prior art of record. Therefore, the claims are allowed.

Regarding claims 23-25, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “an interposer on a substrate; a die on the interposer; and at least one of a first antenna and a second antenna on the substrate” is not found in the prior art of record. Therefore, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/KHAI M NGUYEN/
Primary Examiner, Art Unit 2845
Phone: 571-272-1809